Citation Nr: 0708374	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-30 922	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1. Entitlement to service connection for hepatitis C.  

2. Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3. Entitlement to service connection for tinnitus.  

4. Entitlement to service connection for deafness.  

5. Entitlement to service connection for hypertension.  

6. Entitlement to service connection for visual impairment, 
claimed as an eye disorder.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1968 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for 
hepatitis C.  

The veteran was scheduled for a hearing at the RO before a 
Veterans Law Judge in August 2005; however, in a telephone 
call in July 2005 he notified the RO that he would not be 
attending the hearing.  In a follow up telephone call and 
letter in July 2005, the RO attempted to clarify whether the 
veteran still desired a hearing, but as he never responded 
the record was sent to the Board for appellate consideration.  

In a statement, dated in July 2004, the veteran raised the 
issue of service connection for "industrial impairment" 
caused by a fall from a military vehicle, which is referred 
to the RO for appropriate action. 

This case is also before the Board on appeal of a rating 
decision in February 2003 by the RO, denying service 
connection for chronic obstructive pulmonary disease, 
tinnitus, deafness, hypertension, and visual impairment. 
These claims are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.

FINDING OF FACT

Hepatitis C first documented after service is unrelated to an 
injury, disease, or event of service origin.

CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2006).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters dated in November 2002 and August 2004.  The veteran 
was notified of the type of evidence to substantiate the 
claim of service connection; what specifically VA had done 
and would do to assist in the development of the claim; and 
what information and evidence the veteran was expected to 
furnish.  The RO specifically informed the veteran that VA 
would assist him in obtaining records from private and 
Federal agencies, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  He was asked to submit evidence, which includes 
evidence in his possession that pertained to his claim.  The 
RO specifically requested the veteran to furnish any 
information, statements, or evidence - to include any dates 
and descriptions of the circumstances - involving his 
exposure to any risk factor for hepatitis C infections that 
applied to him (the notice furnished a list of such factors 
recognized by the medical community).  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the effective date of the 
disability and degree of disability assignable). 

To the extent that the effective date and degree of 
disability assignable were not provided, as the claim is 
denied, no effective date and disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded the 
opportunity to testify at a personal hearing before a 
Veterans Law Judge, but he canceled his hearing.  The RO has 
obtained the service medical records and VA records.  Any 
private reports in the record were submitted by the veteran 
himself.  He has not identified any other pertinent reports 
for the RO to obtain on his behalf.  



VA has not conducted medical inquiry in an effort to 
substantiate the claim for the reason that a medical 
examination or opinion is not necessary to decide this claim.  
38 U.S.C.A. § 5103A(d).  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Factual Background

The veteran served on active duty from June 1968 to May 1969.  
His service medical records are negative for finding or 
diagnosis of hepatitis. 



Records of Kankakee State Hospital show that the veteran was 
hospitalized from August 1969 to October 1969 for psychiatric 
reasons.  The record on admission included a history of drug 
use, including heroin.   

On VA examination in December 1969, the diagnosis was drug 
dependence, hallucinogens. 

VA hospital records, dated from January 1972 to March 1972, 
disclose that the veteran developed hepatitis (type was not 
given) the previous November for which he was hospitalized.  
The veteran stated that he had been using drugs since 1965. 
The diagnoses included drug dependence to include heroin.  VA 
records in July 1992 indicate that the veteran was referred 
to an alcohol drug treatment program, wherein he reported a 
history of drug usage dating from 1967 to 1989, including 
speed, morphine, heroine, and cocaine.  

Private hospital records show that the veteran was 
hospitalized for a cerebral artery aneurysm from January 1994 
to February 1994.  History included intravenous drug abuse.  
The diagnoses included a history of substance abuse.  
Laboratory reports, dated in March 1995, show that the 
veteran had had hepatitis B, which had resolved, and the 
presence of antibodies to hepatitis C, which indicated either 
a previous infection, chronic carrier state, or a false 
positive result.  

VA records, dated in 1996, disclose a history of hepatitis 
(type was not given) dating to 1971.  On VA general medical 
examination in January 1997, the veteran's history of 
hepatitis was reported.  The examiner remarked that the 
veteran had risk factors for hepatitis B and C, namely a 
prior history of intravenous drug abuse.  The assessment was 
history of hepatitis. 

On a private psychiatric evaluation in March 1997, a history 
of hepatitis C was noted.  On VA general medical examination 
in January 1999, the diagnosis included history of hepatitis 
C with previous aggravation by alcohol and polysubstance 
abuse.   On VA general medical examination in December 2002, 
history included hepatitis C and a hepatitis diagnosis in 
1972 as "serum hepatitis."  



Analysis

The veteran claims that he contracted hepatitis C in service, 
while he was in a ward at Ft. Gordon, Georgia, although he 
was not diagnosed with hepatitis until 1972, a few years 
after his discharge from service.  He asserts that he was 
exposed in a healthcare circumstance, but he has not been 
more specific with regard to his risk factors, although he 
has denied any surgery, tattoos, drugs, or high risk sexual 
behavior.  

The service medical records do not document hepatitis C 
during service.  However, as hepatitis C is a viral disease 
that may be asymptomatic at the time of infection, service 
connection may still be warranted if all the evidence 
establishes that the disease was incurred in service.  

Hepatitis C is spread primarily by contact with infected 
blood or blood products.  Unsterilized needles, which might 
be used in intravenous drug use, are also recognized as risk 
factors for hepatitis C. 

The veteran is vague about his healthcare during service 
other than that he contracted hepatitis during service.  He 
has not contended, and there is no evidence, that he himself 
was a healthcare worker accidentally exposed to blood.  As to 
the contraction of hepatitis C through intravenous drug use, 
the veteran in a September 2003 statement denied this.  The 
Board has weighed the evidence of record to include service 
records, the post-service medical evidence, and the veteran's 
own statements concerning the likely means of hepatitis C 
exposure.  Significantly, the veteran over the years has 
admitted to a history of drug abuse involving illicit drugs 
to include drugs taken intravenously, dating back to 1967, 
prior to service.  A VA examiner in January 1997 identified 
the prior history of intravenous drug abuse as the only risk 
factor for hepatitis C.    



There is no documentation that the veteran used drugs 
intravenously during service, and the veteran has not claimed 
such.  In any case, the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury the result of the abuse of illegal drugs.  
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

As for the probative weight of the veteran's statements 
relating hepatitis C to service, where as here, the 
determinative issue involves a question of medical causation 
or a medical diagnosis, competent medical evidence of nexus 
is required to support the claim.  The veteran as a layperson 
is not competent to offer an opinion on medical causation or 
a medical diagnosis.  To the extent that the veteran 
associates hepatitis C to an event in service does not 
constitute the required medical evidence to support the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As the Board may consider only independent medical evidence 
to support its finding, and as there is no favorable evidence 
of a medical nexus between hepatitis C and service, the 
preponderance of the evidence is against the claim, and the 
reasonable-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.  


REMAND

By rating decision in February 2003, the RO denied service 
connection for chronic obstructive pulmonary disease, 
tinnitus, deafness, hypertension, and a visual impairment 
claimed as an eye disorder.  In a statement received by the 
RO in September 2003, which is construed as a notice of 
disagreement with the decision, the veteran specifically 
requested a statement of the case with regard to these 
issues.  The RO has not issued one.  

When there has been an adjudication by the RO and a timely 
notice of disagreement has been filed, a statement of the 
case addressing the issues must be furnished to the veteran.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is remanded to the RO for the 
following:

Furnish the veteran a statement of the 
case on the claims of service connection 
for chronic obstructive pulmonary 
disease, tinnitus, deafness, 
hypertension, and a visual impairment 
claimed as an eye disorder.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  


______________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


